*982OPINION OF THE COURT
Memorandum.
The order of the Appellate Division insofar as appealed from should be reversed, with costs, to delete the modification of the judgment of Supreme Court made by the Appellate Division.
In this action between the City of Rome and Minica M. Vescio, Supreme Court determined that as between the parties title to the parcel of land in question was vested in Minica M. Vescio and granted incidental relief appropriate to that determination. The Appellate Division affirmed this conclusion. No appeal having been taken by the City of Rome from the order of the Appellate Division, the resolution of the controversy between the parties as to title has now become final.
The Appellate Division, however, apparently viewed Supreme Court’s determination as to the vesting of title in Minica M. Vescio as a declaration reaching beyond the bounds of the present litigation and possibly affecting third parties. Accordingly, because there appeared in the chain of title a deed under which that court considered that North East Urban Corporation, the grantee therein but a stranger to the present litigation, might claim an interest in the subject premises, the Appellate Division modified the judgment of Supreme Court to delete the facially absolute declaration of title in Minica M. Vescio.
From our examination it appears that the description in the deed to North East Urban does not include the present premises. In any event the determination in this litigation resolves no more than the title controversy between the City of Rome and Minica M. Vescio. Accordingly we perceive no reason for modification of the judgment of Supreme Court as directed by the Appellate Division and conclude that that modification should therefore be retracted.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order insofar as appealed from reversed, with costs, and the second decretal paragraph of the judgment of Supreme Court, Oneida County, determining title reinstated in a memorandum.